 Case 8:20-cv-01293-CJC-KES Document 8-7 Filed 07/22/20 Page 1 of 2 Page ID #:84



 1
                            UNITED STATES DISTRICT COURT
 2
                           CENTRAL DISTRICT OF CALIFORNIA
 3
                                                        Case No. 8-20-CV-01293
 4    LAMAR WEST,
                                                        DECLARATION OF JESSICA
 5                     Plaintiff                        ORTEGA IN SUPPORT OF
                                                        PLAINTIFF’S MOTION FOR
 6                                                      PRELIMINARY INJUNCTION
 7    vs.
 8

 9    CHRISTINA SHEA, Mayor of Irvine,
10                      Defendant
11

12          I, Jessica Ortega, declare and state as follows:
13          1.    I am a resident of Irvine, California and am of majority age and competent
14 to make this declaration based on my personal knowledge of all matters contained

15 herein.

16          2.    On June 3, 2020 I submitted two comments on Mayor Shea’s Facebook
17 profile (the same profile that I understand to be at issue in the instant matter) in response

18 to posts by the Mayor wherein she criticized the ongoing protests against police
19 brutality, declined to cut funding from law enforcement, and dissuaded people from

20 protesting in Irvine.

21          3.    The Mayor responded to one of my comments.
22          4.    Subsequently, the Mayor blocked me from her profile, thereby preventing
23 me from interacting with her profile.

24       5.     It is particularly concerning that the Mayor has silenced me and others
25 during a time of intense public debate, particularly since online platforms like Facebook

26 are amongst the only means of communicating with our elected officials given current
27 social distancing measures. It became apparent to me that the Mayor is not interested in

28

                                                  -1-
                                   DECLARATION OF JESSICA ORTEGA
Case 8:20-cv-01293-CJC-KES Document 8-7 Filed 07/22/20 Page 2 of 2 Page ID #:85



 1 opinions that criticize her administration and policies, as shown by the fact that her

 2 response to my posts was to block me entirely from her profile.

 3        6.     If I were not blocked from the Mayor’s profile, I would have continued to
 4 comment on her posts related to her role as mayor.

 5        I declare under penalty of perjury under the laws of the United States and the
 6 State of California that the foregoing is true and accurate.

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                -2-
                                 DECLARATION OF JESSICA ORTEGA
